Lumpkin, J.
While the evidence in regard to the conduct of the wife, who sued her husband for divorce and alimony, and in regard to her financial condition, would have authorized the presiding judge to refuse to grant her temporary alimony and attorney’s fees, yet, in view of the fact that the suit for divorce was brought by the wife, not by the husband, and was in part based on the ground of adultery by the defendant, that he produced no evidence to contradict that eharge or the evidence introduced in support of it, and that there was some conflict in the evidence as to the misconduct of the wife, and in view of the evidence as to the financial condition of the husband, this court can not say that the presiding judge abused his discretion in awarding temporary alimony and attorney’s fees to the wife. Judgment affirmed.

All the Justices concur.

¡ 'Temporary alimony. Before Judge Fite. Whitfield superior ‘court April 8, 1914.
W. C. Martin, W. JE. Mcrnn, and J. J. Copeland, for plaintiff in ' error.
Maddox, McCamy & Shumate and Tatum & Thrash, contra.